Citation Nr: 1626616	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-45 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for angina.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to April 1988 and from May 1989 to September 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Los Angeles, California, and St. Louis, Missouri.  The case is currently under the jurisdiction of the VA RO in Los Angeles, California.

In March 2016, the Veteran presented sworn testimony during a Travel Board hearing in Los Angeles, California, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issues of an increased rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for service connection for angina.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of service connection for angina by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

The Veteran perfected his appeal of the February 2008 denial of service connection for angina.  At his March 2016 Board hearing, the Veteran indicated on the record that he wished to withdraw this appeal.  The transcribed statements constitute a written withdrawal of the substantive appeals filed in relation to the claim.  See generally Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony before the RO, when reduced to writing, can constitute a notice of disagreement).  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2015).  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for angina.  It is dismissed.


ORDER

The appeal of entitlement to service connection for angina is dismissed.



REMAND

With regard to the PTSD claim, the Veteran's representative indicated at his March 2016 Board hearing that the Veteran's PTSD had worsened since his most recent VA examination in March 2014.  Further, the Board's review of the VA treatment records reveals that the Veteran was hospitalized for his PTSD symptoms subsequent to that examination.  As such, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Additionally, at his Board hearing, the Veteran indicated that he received private treatment from the National Center for PTSD.  On remand, he should be invited to submit a release of information for any records relating to this treatment.

With regard to the TDIU claim, the Veteran claims that he is unable to work due to his service-connected PTSD, which has been remanded herein.  The development and readjudication of the PTSD claim may affect the TDIU claim.  Moreover, as there are multiple other service connected disorders, development of this issue to include those disorders should be accomplished.  These issues are inextricably intertwined.  The PTSD claim must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter asking him to identify and provide a signed release of information (VA Form 21-4142) for any outstanding treatment records relating to his PTSD.  The Board is particularly interested in records from the National Center for PTSD.  

If he returns a signed release of information, attempt to obtain and associate with the claims file any private treatment records.  All attempts to obtain these records should be documented in the claims file.  

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  S/he must also distinguish, to the extent possible, between psychiatric symptoms attributable to the Veteran's service-connected PTSD and those attributable to nonservice-connected disorder(s).  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable solely to his PTSD.  The examiner should also comment on whether the Veteran is unemployable as a result of his service-connected PTSD.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims for PTSD and TDIU, including on an extraschedular basis where appropriate, should be readjudicated.  If examination of other service connected disorders is indicated to adjudicate the TDIU issue, such examination should be undertaken.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


